Conditionally Granted and Opinion Filed June 17, 2022




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-22-00283-CV

                  IN RE MODERN SENIOR LIVING, LLC, Relator

             Original Proceeding from the 101st Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-20-17614

                            MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Smith
                               Opinion by Justice Osborne
        This mandamus proceeding arises from the trial court’s denial of relator

Modern Senior Living, LLC’s motion to designate Michael Brown as a responsible

third party. See TEX. CIV. PRAC. & REM. CODE § 33.004. The trial court denied

relator’s motion on the ground that relator failed to comply with its disclosure

obligations under the applicable statutes and rules. See id.; TEX. R. CIV. P. 194.2.1

Because we conclude that the trial court abused its discretion by denying relator’s

motion and relator lacks an adequate remedy at law, we conditionally grant the writ.




    1
      Rule 194.2, “Initial Disclosures,” was amended in 2020, but the changes are effective only for cases
filed after January 1, 2021. See Misc. Dkt. No. 20-9153 (Tex. Dec. 23, 2020). Because this case was filed
in 2020, we apply the former rule.
                                              BACKGROUND

        Dennie Brown, the father of real parties in interest Wanda Thomas and

Reginald W. Brown, died on January 24, 2019. At the time of his death, Dennie was

a resident at relator’s skilled nursing facility. Real parties filed this health care

liability suit against relator on November 25, 2020, serving relator with process on

December 14, 2020. Real parties alleged:

        On January 24, 2019, while under the care, supervision and control of
        the Defendant’s nursing facility and its employees, the Decedent was
        allowed to leave the nursing facility in his wheelchair and was struck
        by a motor vehicle. As a result of his injuries, Dennie Brown later
        succumbed to the injuries he sustained in the collision. . . . As a result
        of his injuries, Dennie Brown died on the aforementioned date.

        Relator filed its original answer on December 22, 2020. On January 21, 2021,

less than two years after Dennie’s death, relator filed a motion for leave to designate

Michael Brown2 as a responsible third party. Relator alleged:

        The vehicle that struck Dennie Brown’s wheelchair was driven by
        Michael Brown. Michael Brown was intoxicated at the time of the
        incident. Michael Brown drove his vehicle on to a sidewalk and
        collided with Dennie Brown’s wheelchair. Michael Brown’s acts were
        the sole proximate cause of Dennie Brown’s injuries.

        Michael Brown should be designated as a responsible third party
        because his acts constitute negligence, and those acts caused or
        contributed to cause the harm, injury, and damages for which Plaintiffs
        seek recovery in this lawsuit. TEX. CIV. PRAC. & REM. CODE
        § 33.011(6).



    2
     Because Michael Brown, real party Reginald Brown, and decedent Dennie Brown all share a surname,
we will refer to them by their first names or by their party designation for clarity. We also note that Reginald
Brown and Wanda Thomas are parties to these proceedings both individually and in their capacity as
representatives of Dennie’s estate.
                                                     –2–
      Fifteen days later, real parties filed an objection to relator’s motion. They

argued that because their sole claim against relator was a health care liability claim

under civil practice and remedies code Chapter 74 and Michael was not a health care

provider who had any responsibility for Dennie’s care, relator’s motion should be

denied.

      Real parties did not make any further challenge to the designation until

September 2, 2021. In their “supplemental objection” to relator’s motion, real parties

argued that relator “should have designated a responsible third party no later than

April 21, 2021”—thirty days after service of real parties’ Chapter 74 expert report—

in response to real parties’ requests for disclosure that were served with their petition

the previous December.

      Relator did not serve disclosure responses naming Michael as a potential party

until October 14, 2021. On November 3, 2021, the trial court signed an order denying

relator’s motion for leave to designate Michael as a responsible third party.

      Relator filed a motion for reconsideration, submitting additional evidence to

the trial court including Michael’s indictment for causing Dennie’s death while

driving while intoxicated, Michael’s judicial confession of the offense, and his

judgment and sentence of fifteen years’ imprisonment. All of these events occurred

in 2019. Relator also submitted its counsel’s letter of February 28, 2019, responding

to a letter from real parties’ counsel and identifying “Jason Michael Brown” as the

intoxicated driver of the car that struck Dennie’s wheelchair. Counsel also stated,

                                          –3–
“[I]t appears to me, based on my review of the police report, that the intoxicated

driver who crashed into [Dennie] Brown on the sidewalk is solely responsible for

your client’s death. As such, I would encourage you to prosecute the claims

belonging to Mr. Brown’s Estate against the driver who caused Mr. Brown’s

untimely death.” The trial court denied relator’s motion for reconsideration by order

dated March 25, 2022. Relator then filed this proceeding seeking mandamus relief.

                                       DISCUSSION

1. Standard for mandamus relief

       In order to obtain mandamus relief, a relator must show both that the trial

court has abused its discretion and that it has no adequate appellate remedy. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

“A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law.” In re Dawson,

550 S.W.3d 625, 628 (Tex. 2018) (orig. proceeding) (per curiam) (internal quotation

omitted). A trial court also abuses its discretion if it fails to correctly analyze or apply

the law. Id.

       The supreme court has held that an adequate appellate remedy is lacking when

a trial court erroneously denies a party’s timely filed motion to designate a

responsible third party. In re Coppola, 535 S.W.3d 506, 509–10 (Tex. 2017) (orig.

proceeding) (per curiam) (“Allowing a case to proceed to trial despite erroneous

denial of a responsible-third-party designation would skew the proceedings,

                                           –4–
potentially affect the outcome of the litigation, and compromise the presentation of

the relator’s defense in ways unlikely to be apparent in the appellate record.”

[internal quotation omitted]).

2. Ripeness

      In response to relator’s mandamus petition, real parties have questioned this

Court’s jurisdiction, asserting that relator’s claim is not ripe. Because the issue of

ripeness implicates subject matter jurisdiction, we consider it first. Robinson v.

Parker, 353 S.W.3d 753, 755 (Tex. 2011) (ripeness implicates subject matter

jurisdiction); In re City of Dallas, 501 S.W.3d 71, 73 (Tex. 2016) (orig. proceeding)

(per curiam) (court must determine jurisdictional question before addressing merits

of claim).

      Real parties argue that relator’s claimed injury from the trial court’s denial of

its motion to designate is merely “contingent or remote.” Waco Indep. Sch. Dist. v.

Gibson, 22 S.W.3d 849, 851–52 (Tex. 2000) (under the ripeness doctrine court

considers whether facts are sufficiently developed so that injury has occurred or is

likely to occur). Real parties note that the trial court has not yet ruled on relator’s

“Motion for Leave to File Third-Party Petition Joining Michael Brown as Third-

Party Defendant” that was filed on October 13, 2021. They argue that until the trial

court rules on that motion, relator “is not yet in the position where it can allege it has

no other adequate remedy.” See CIV. PRAC. & REM. §§ 33.001–.017 (Proportionate



                                           –5–
Responsibility). They conclude that “the trial court has not made a full and final

decision on [Michael’s] inclusion[ ] in the suit.”

      Relator responds that its motion to designate Michael as a responsible third

party under § 33.004 and its motion to join Michael as a contribution defendant

under § 33.015 implicate separate rights that arise at different times. See CIV. PRAC.

& REM. § 33.004 (designation of responsible third party); § 33.015 (contribution

among defendants); § 33.016 (claim against contribution defendant). We agree with

relator. Most notably, the submission of Michael’s responsibility to the jury would

be different. Compare CIV. PRAC. & REM. § 33.003 (trier of fact shall determine

percentage responsibility of each claimant, defendant, settling person, and

responsible third party), with id. § 33.016(c) (trier of fact shall determine as a

separate issue a contribution defendant’s percentage of responsibility); see also Ziehl

v. Tornado Bus Co., No. 05-19-00901-CV, 2021 WL 1573066, at *3, 4 (Tex. App.—

Dallas Apr. 22, 2021, pet. granted, judgm’t vacated w.r.m.) (mem. op.) (separate

submission of defendant’s and contribution defendant’s responsibility under

§ 33.016(c) is mandatory). Consequently, even if the trial court grants relator’s

motion to join Michael as a contribution defendant, his percentage of responsibility

will be determined differently from a responsible third party’s.

      We conclude that the trial court’s denial of relator’s motion to designate

Michael as a responsible third party was a concrete injury. Cf. Robinson, 353 S.W.3d

at 755 (claims based on contingent or hypothetical facts are not ripe); Coppola, 535

                                         –6–
S.W.3d at 509–10 (mandamus relief is appropriate for erroneous denial of motion to

designate responsible third party). This injury is not rendered “contingent or remote”

by relator’s pending motion to join Michael as a contribution defendant, because

even the granting of that motion would not provide the relief that relator seeks in this

proceeding. See Robinson, 353 S.W.3d at 755. Accordingly, we conclude relator’s

complaint is ripe and this Court has jurisdiction over this mandamus proceeding.

3. Motion to designate responsible third party

      Motions to designate responsible third parties “must be filed on or before the

60th day before the trial date unless the court finds good cause to allow the motion

to be filed at a later date.” CIV. PRAC. & REM. § 33.004(a). At the time relator filed

its motion to designate Michael, no trial date had been set. Further, two years had

not elapsed since Dennie’s death on January 24, 2019. Consequently, relator’s

motion was timely under subsection 33.004(a) and was filed before limitations had

run on any personal injury claim arising from Dennie’s death. See CIV. PRAC. &

REM. § 16.003(b) (two-year limitations period for action for injury resulting in death;

cause of action accrues on death of injured person).

      Real parties objected to the designation within subsection 33.004(f)’s fifteen-

day period, but only on the ground that Michael was not a health care provider. When

an objection to a motion for leave is timely filed, “the court shall grant leave to

designate the person as a responsible third party” unless the objecting party

establishes that the defendant “did not plead sufficient facts concerning the alleged

                                          –7–
responsibility of the person to satisfy the pleading requirement of the Texas Rules

of Civil Procedure.” CIV. PRAC. & REM. § 33.004(g) (emphasis added); see also In

re VC PalmsWestheimer, LLC, 615 S.W.3d 655, 666–67 (Tex. App.—Houston [1st

Dist.] 2020, orig. proceeding) (objection to motion for leave to designate “can only

be effective” if it is timely filed and establishes the defendant did not plead sufficient

facts to satisfy the rules of procedure).

      Although timely made, real parties’ objection to designating Michael on the

ground that he was not a health care provider was not well-founded. The standard

for designation is “any person who is alleged to have caused or contributed to

causing in any way the harm for which recovery of damages is sought, whether by

negligent act or omission, . . . by other conduct or activity that violates an applicable

legal standard, or by any combination of these.” CIV. PRAC. & REM. § 33.011(6); see

also In re Cook, 629 S.W.3d 591, 598 (Tex. App.—Dallas 2021, orig. proceeding)

(en banc) (discussing definition of responsible third party). The standard is

contribution to the harm; breach of the same duty is not required. See Cook, 629

S.W.3d at 598 (Chapter 33 expressly applies to any cause of action based in tort).

      Relator pleaded that Michael (1) drove the vehicle that struck Dennie’s

wheelchair, (2) was intoxicated at the time, and (3) drove the vehicle onto the

sidewalk before colliding with Dennie and the wheelchair. Relator also pleaded that

Michael’s acts were the sole proximate cause of Dennie’s injuries. These allegations

provided sufficient facts concerning Michael’s responsibility to provide the “fair

                                            –8–
notice” required by the rules of civil procedure that Michael “caused or contributed

to causing” the harm—Dennie’s death—for which real parties are seeking damages.

See Cook, 629 S.W.3d at 597 (“fair notice” standard is satisfied if the opposing party

can ascertain from the pleading the nature and basic issues of the controversy and

what type of evidence might be relevant). Consequently, real parties’ objection did

not meet § 33.004(g)’s requirements, and the trial court was required to grant

relator’s motion to designate. CIV. PRAC. & REM. § 33.004(g).

      Relator’s motion, however, remained pending. Seven months after relator

filed the motion, real parties objected under subsection (d) of § 33.004, contending

that the motion should be denied because relator failed to timely disclose Michael

Brown in response to discovery. Subsection (d) provides:

      (d) A defendant may not designate a person as a responsible third party
      with respect to a claimant’s cause of action after the applicable
      limitations period on the cause of action has expired with respect to the
      responsible third party if the defendant has failed to comply with its
      obligations, if any, to timely disclose that the person may be designated
      as a responsible third party under the Texas Rules of Civil Procedure.

CIV. PRAC. & REM. § 33.004(d) (emphasis added). Real parties argue that because

relator failed to “timely comply with its disclosure obligations” under civil

procedure rule 194.2, the trial court did not abuse its discretion by denying relator’s

motion to designate.

      We conclude the trial court erred by denying relator’s motion to designate.

First, real parties’ objection based on relator’s failure to comply with discovery

obligations was not made “on or before the 15th day after” service of the motion to
                                      –9–
designate. CIV. PRAC. & REM. § 33.004(f). Second, even if timely, real parties’

objection should not have been sustained because relator’s motion to designate was

filed less than two years after Dennie’s death on January 24, 2019, and before April

21, 2021, the date real parties argue relator’s disclosure responses were due. The

plain language of § 33.004(d) precludes a defendant from designating a responsible

third party “after the applicable limitations period on the cause of action has expired

with respect to the responsible third party” if the defendant has not made timely

disclosures. See CIV. PRAC. & REM. § 33.004(d) (emphasis added). Here, relator filed

its motion before limitations ran and before its disclosure responses were due.

      In re Dawson, on which real parties rely, addressed different circumstances.

550 S.W.3d at 629–30. There, the court held that the trial court abused its discretion

by allowing a defendant to designate a responsible third party who was not

adequately identified in the defendant’s discovery responses. Id. Subsection

33.004(d) applied because the attempted designation was made “after the applicable

limitations period on the cause of action ha[d] expired.” CIV. PRAC. & REM.

§ 33.004(d); see Dawson, 550 S.W.3d at 627 (defendant moved for leave to

designate responsible third party “more than two weeks after limitations expired”).

In this case, in contrast, relator made the designation before the limitations period

lapsed.

      In In re Mobile Mini, Inc., 596 S.W.3d 781, 784 (Tex. 2020) (orig.

proceeding) (per curiam), the court distinguished Dawson. In both cases, limitations

                                        –10–
on the plaintiffs’ claims against the third parties had expired at the time the

defendants moved to designate. Dawson, 550 S.W.3d at 627; Mobile Mini, 596

S.W.3d at 783. But in Mobile Mini, as in this case, the defendant’s discovery

responses were due after limitations ran on the plaintiff’s claims against the third

party, while in Dawson, responses were due before limitations ran on those claims.

Mobile Mini, 596 S.W.3d at 783. Noting this difference, the Mobile Mini court

concluded that “section 33.004(d) did not deprive Mobile Mini of its statutory right

to designate . . . a responsible third party.” Id. at 787. The court explained that under

these circumstances, Mobile Mini’s failure to disclose the responsible third party

before limitations expired was not the result of “the gamesmanship concerns section

33.004(d) operates to prevent.” Id. at 785.3 Instead, it “was the natural consequence

of” the plaintiff’s “decision to wait to file suit until limitations were nearing

terminus.” Id.

        In In re Bertrand, the court discussed both Dawson and Mobile Mini as well

as the “history of responsible-third-party legislation” in concluding that “[n]o

authority supports the conclusion that Section 33.004(d) was intended to serve as a

statutory discovery sanction for conduct solely occurring after limitations ha[s]

expired” on the plaintiff’s claims against the responsible third party. In re Bertrand,

602 S.W.3d 691, 705 (Tex. App.—Fort Worth 2020, orig. proceeding). Construing


    3
      The court described these “gamesmanship concerns” as the defendant’s “undercutting the plaintiff’s
case by belatedly pointing its finger at a time-barred responsible third party against whom the plaintiff has
no possibility of recovery.” Mobile Mini, 596 S.W.3d at 785 (internal quotation and citation omitted).
                                                   –11–
§ 33.004(d) with civil procedure rule 194.2’s disclosure obligations, the court

concluded that “a defendant’s discovery conduct occurring solely after the expiration

of the plaintiffs’ limitations period against the responsible third party is immaterial

to the issue of timely disclosure for purposes of Section 33.004(d).” Id. at 706.

Further, § 33.004(d) applied “where a defendant seeks to designate a responsible

third party after the plaintiffs’ limitations against the responsible third party has

expired.” Id. at 705 (emphasis added).

      Here, limitations had not expired at the time relator filed its motion to

designate but had expired by the date real parties allege relator should have served

its disclosure responses. As in Bertrand, this “post-limitations discovery conduct”

was “subject to the authority of the trial court under the Rules of Civil Procedure and

the trial court’s inherent powers,” but it was not grounds for denying the otherwise-

proper designation. Bertrand, 602 S.W.3d at 706; see CIV. PRAC. & REM.

§ 33.004(f), (g) (trial court “shall” grant leave to designate unless opposing party

timely objects and establishes that the defendant failed to plead sufficient facts

concerning the person’s alleged liability). This is especially appropriate where, as

here, the responsible third party’s name and the facts supporting his designation were

supplied to real parties in the motion to designate before limitations expired.

                                    CONCLUSION

      We conclude the trial court abused its discretion in denying relator’s motion

to designate a responsible third party and there is no adequate remedy at law.

                                         –12–
Accordingly, we conditionally grant relator’s petition for a writ of mandamus and

direct the trial court to enter an order granting relator’s motion to designate Michael

Brown as a responsible third party. We are confident the trial court will comply with

this order; a writ will issue only if it does not.




                                              /Leslie Osborne//
220283f.p05                                   LESLIE OSBORNE
                                              JUSTICE




                                           –13–